Citation Nr: 1147070	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include disc disease at L4-L5.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel






INTRODUCTION

The Veteran served in the United States Army Reserves from May 1955 to October 1958.  He had a period of active duty for training (ADT) from March 2, 1957 to September 1, 1957.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for an L4-L5 disability.  

The Veteran requested to appear for a personal hearing before a Veterans Law Judge sitting at the RO.  The Veteran was notified that his hearing was scheduled for March 2010; however, he failed to report to the requested hearing, and did not provide good cause for his failure to report.  As such, the Veteran's request for a personal hearing before a Veterans Law Judge is deemed withdrawn.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability, to include disc disease at L4-L5.  The Veteran has consistently maintained that he initially injured his low back during his initial period of ADT in May 1957.  The Veteran reported that he went to sick call, but his First Sergeant told him that if the back disability kept him in the hospital for more than a day or two, he would have to start his basic training all over again.  As such, the Veteran did not thereafter report to sick call for back pain.  

The Veteran also reported that in July and August 1957 he was treated at Fort Lee, Virginia Army Hospital.  He received physical therapy for his back, with electronic impulse, heat and massage.  

The Veteran further reported that his back continued to bother him after basic training and that he was examined by an active duty Air Force doctor who classified him as unfit for duty.  According to the Veteran, he was classified as 1-A for the draft prior to this examination, and was subsequently classified as 4-F after the examination and discharged from military duty.  The Veteran further reported that at the time of the examination, he was given a corset to wear with big metal stays that were bent to fit the contour of his back.  The Veteran also noted that due to this injury, he did not return to his pre-service job of being a mail carrier.  Instead, he pursued a career in accounting.  

The Veteran also reported that during his treatment at Fort Lee, one of the Sergeants warned him not to have back surgery performed by an Army doctor.  This comment reportedly scared the Veteran and discouraged him from having back surgery for several years until his pain became unbearable in 1970.  

The Veteran indicated that it was not until his sciatic pain limited his ability to walk that he agreed to have surgery in 1970.  

The RO has made a formal finding that the Veteran's service treatment records are unavailable for review, and has determined that they were destroyed by fire at the National Personnel Records Center in 1973.  

In addition, regarding records from the Social Security Administration (SSA), a September 2007 response from the SSA indicated that the Veteran's SSA folder had been destroyed.  

In support of his claim, the Veteran has obtained a statement from a former treating physician, R.S., MD (retired) who confirmed that he treated the Veteran for approximately 17 years from 1964 to 1981, and that during that time, in June 1970, he assisted in the Veteran's back surgery, which was performed by Dr. H, an orthopedic surgeon.  Dr. S. indicated that he attempted to obtain the hospital records but was told that all records were destroyed after 10 years.  

The Veteran submitted lay statements from his brother and a fellow soldier, L.C. who served with him at Quartermaster school during June and July 1957 at Fort Lee, Virginia.  L. C. stated that he noticed that the Veteran was always going to sick call and was always excused from P.T.  L.C. further indicated that he questioned the Veteran as to why this was happening, and recalled that the Veteran told him that he hurt his back during Basic Training.  

The Veteran's brother, who also submitted a lay statement, recalled the Veteran wearing a back brace and reporting that he had injured his back during basic training.

Additionally, the record reflects numerous additional attempts by the Veteran to locate additional retired service members and records in support of his claim.  The Veteran incurred telephone charges as a result of this quest.  

In addition to the lack of medical evidence that the Veteran suffered an injury to his back during service, there is no evidence of record, other than the Veteran's own self-reported history, and the lay statements outlined above, to suggest that the Veteran has manifested residual symptoms of a back disability since his discharge.  However, the Veteran is certainly competent to report a back injury in service, and, he is also competent to report symptoms of back pain after service.  

Furthermore, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, because the Veteran is competent to report that he suffered a back injury in service, and, because there is no reason to doubt the Veteran's credibility in this regard, a VA examination is necessary to determine whether the Veteran has a current back disability that is a residual, or extension of the injury suffered in service.  

In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although it has been established that the Veteran's reports of an in-service back injury are competent and credible, the question of whether the Veteran has a current back disability remains; and, further, if a current disability exists, whether it is related to the injury in service.  The latter is a complex medical question requiring an opinion from a medical professional, and it is not the type of question that can be answered by the lay individual.  

Although the Veteran has provided no medical evidence showing a current back disability, it is clear that his focus has been on proving that the in-service back injury did, in fact, occur.  The RO's pre-adjudicatory February 2006 duty-to-assist letter advised the Veteran that evidence to support his claim of service connection included evidence that the condition existed from military service to the present time.  Based on the Veteran's self-reported history and the statements from his doctor, brother, and fellow service member, the Veteran's assertions regarding an in-service injury to the back and subsequent back pain are credible.  The Veteran is certainly competent to report symptoms of back pain, and continuity of symptoms since service.  Additionally, the Veteran's long-time private doctor reported that the Veteran had back surgery in 1970.  

Moreover, in cases where the appellant's service medical records are unavailable through no fault of the claimant there is a "heightened duty" to assist the appellant in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The heightened duty to assist includes the obligation to search for alternate methods of proving service connection. 

VA regulations do not require that service connection be established by service medical records, but may be established by cognizable evidence from other medical and lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  The Court has further held that the "duty to assist" the appellant includes advising him that, even though service records were not available, alternate proof to support the claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 469 (1994). 

Additionally, the VA's Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in a claim where there are missing records.  Such sources include statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals and clinics, evidence from private physicians who may have treated, especially soon after separation, and letters written during service.  VA Adjudication Procedure Manual, Manual M21-1, Part III, Paragraph 4.25(c) (July 12, 1995).  It is clear from the record, that the Veteran has exhausted all alternate channels of obtaining evidence to support his claim of an in-service injury; and, as noted above, his statements are deemed credible for purposes of establishing that a in-service back injury occurred.  

What remains unclear is from what, if any, back disability the Veteran currently suffers.  There are no VA or private medical records in the file showing that the Veteran has a current low back disability.  

Because an in-service injury has been conceded, and the Veteran has reported continuity of symptoms since service, the Veteran must be provided with an opportunity to provide evidence of a current disability.  Additionally, the Veteran should be examined to determine whether any current back disability is related to the in-service back injury.  

The Board notes that the accredited representative pointed out that the RO had not requested records of the Veteran's treatment at the Army Hospital at Fort Lee, Virginia.  On remand, the RO should attempt to obtain records of treatment at that facility from June to August 1957.  

Finally, the Board notes that the RO attempted to obtain records from the Social Security Administration.  In September 2007, the agency responded that the medical records had been destroyed.  The Veteran was not, however, notified of this pursuant to 38 C.F.R. § 3.159(e) and thus was not able to provide any evidence he may have in this regard.  This should be remedied on remand.  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain records of medical care (outpatient/inpatient) of the Veteran at the Army Hospital at Fort Lee from June to August 1957.  If the records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request that the Veteran complete an authorization to release information to VA form all private health care providers who currently treat the Veteran for his back disability.  Provided that the Veteran submits a release, the records should be requested directly from the provider or facility.  If the records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Provide notice to the appellant that records from the Social Security Administration could not be obtained pursuant to 38 C.F.R. § 3.159(e).  Provide him with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and a notice that the claimant is ultimately responsible for providing the evidence.

4.  After completion of all the above steps, schedule the Veteran for a VA spine examination to determine the current nature and likely etiology of any diagnosed low back disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to identify any current back disability.  Then, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any claimed disability of the spine, if found, was incurred during active service, to include as a result of the claimed in-service injury.

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his injuries sustained during service and his description of symptoms and any treatment by healthcare providers during service and thereafter.  Based on the Veteran's statements and other evidence of record, the Board has conceded that the Veteran injured his back during active duty for training in May 1957.

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



